                                                                      CLERI
                                                                          <'S OFFICEU.S.DIST.Cœ R'
                                                                                                 l-
                                                                             AT ROANOKE,VA
                                                                                  FILED

                                                                             FE2 2 6 2922
                     IN THE UNITED STATES DISTRICT COURT
                                                           JUL! C UDLEY LERK
                    FOR THE W ESTERN DISTRICT OF W RGINIA BY;
                              ROANOKE DIW SION                D

TONY PEREZ W ELCH,

      Plaintiffs,

V.                                                 C ivilA ction N o.: 7:19cv48

UNITED STATES DEPM W M ENT OF
VETEM NS AFFAIRS,
                                                   By: M ichaelF.U rbanski
      D efendant.                                  ChiefU nited States D istrictJudge

                                        O RD E R

       On July 29,2019,alldisposidve and non-dispositive motions in tltis m atterwere
referred to theHonozasleRobertS.Ballou,United StatesM agistrateJudge,pursuantto 28
U.S.C.j636@ (1)(A)and (B).TheMagistrateJudgeflled areportandrecommendation on
December5,2019,recommending thatplaintiffTonyPerez W elch's rv elch'')moéon for
leave to am end tlae com plaint be D EN IE D , ECF N o. 14; defendant U nited States

DeplrtmentofVeteransAffairs'C<VA')motiontodisnnissbeGRANTED,ECFNo.59and
thecasebeDISM ISSED withprejudice.Noobjectionstothereportandrecommendation
have been ftled,and the couttisofthe opinion thatthe reportand recom m endation should

be adopted to the extentconsistentwith tbiscourt'sm em orandum opinion on the m oions.

      A dditionally, for the reasons stated in the accom panying m em orandmn opinion,

W elch'sm otion forsanctionsisD EN IE D ,ECF N o.21.

      A ccozdingly, it is O R DE RED that W elch's m otion for sanctions is D EN IED ,

W elch's m otion to am end the com plaintis D EN IED ,and the VA 's m otion to disnaiss is

GRAN TED .'
          FhecaseisherebyDISM ISSED with prejudice.
The Cletk isD IRE CT ED to send a copy oftlnisorderto allcounselofrecord.

                             Enteted: oq wklu v                   *


                         /wf M icha
                                 4el .Urbanski
                                C ' rlitedStatesDistrictludgé




                                   2
